Opinion filed December 15, 2016




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-16-00138-CV
                                  __________

  DIANA GODINES, INDIVIDUALLY AND ON BEHALF OF
 AMANDO GODINES, SR., DECEDENT; MICHAEL GODINES;
   AMANDO GODINES, JR.; AND DEANNA QUITUGUA,
                     Appellants
                                         V.
             J.W. MULLOY ASSOCIATES, INC., Appellee

                    On Appeal from the 238th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV-52268


                     MEMORANDUM OPINION
      Appellants have filed in this court an unopposed motion to dismiss this appeal.
In the motion, Appellants request that we dismiss this appeal because they no longer
wish to pursue it. See TEX. R. APP. P. 42.1. Appellants have certified that Appellee
does not oppose the motion, and the parties have agreed that each party shall bear its
own costs.
      We grant the motion and dismiss the appeal.


                                                    PER CURIAM


December 15, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                       2